DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is a response to communications dated 03/02/2021.  Claims 2-31 are still pending in the application.

Terminal Disclaimer
The terminal disclaimer filed on 03/02/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent number 10,889,893 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 2-31 are allowed.
The following is an examiner’s statement of reasons for allowance:  The following references are considered the close references against the claimed invention.
Batra et al. (US 2002/0122462) discloses systems and methods for enhancing the operation of frequency hopping protocols in that channels in a frequency band are identifying as good channels or bad channels. Mansfield (US 6,704,346) discloses a RF communications system and method having a look-ahead mechanism for maintaining a list of bad channel frequencies of future slots; a scheduling algorithm to avoid beginning packet transmission on bad channel frequency slots; and a frequency selector for 
Nevertheless, the prior art of record, considered individually or in combination, appears to fail to fairly show or suggest a claimed invention comprising, among other limitations, novel and unobvious limitations of “determine a subset of said available communications channels that excludes one or more of said available wireless communications channels each characterized by said channel performance information as failing to exhibit a specified level of channel performance; and cause a first duration of a particular instance of said spread spectrum wireless communications to be performed between the two or more wireless communications devices using a first communications channel of the subset,” as recited in group claims 2-12; and determining a subset of said available communications channels that excludes one or more of said available wireless communications channels each determined in the channel performance assessment to exhibit unacceptable channel performance; and causing said spread spectrum wireless communications to be performed between the two or more wireless communications devices using a first communications channel of the subset and a second communications channel of the subset different than the first communications channel thereof, wherein a first duration of a particular instance of said spread spectrum wireless communications is performed using the first communications channel and a second duration of the particular instance thereof different than the first duration thereof is performed using the second communications channel,” as recited in group claims 13-31, structurally and functionally interconnected in a manner as recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Batra et al. (US 2002/0122462).
Mansfield (US 6,704,346).


Gosior et al. (US 6,684,062).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                      March 11, 2021